Citation Nr: 1021927	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-15 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran apparently served on active duty from July 1943 
to March 1946.  He died in October 2005.  The appellant is 
his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2008 decision by the Huntington, West 
Virginia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the appellant's claim for burial benefits.


FINDINGS OF FACT

1.  The Veteran served during World War II.

2.  The Veteran's death occurred at a private hospital.

3.  VA received the appellant's claim for burial benefits in 
2008, more than two years after the 2005 burial of the 
Veteran.


CONCLUSION OF LAW

The claim for payment of VA burial benefits is without legal 
merit.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002); 
38 C.F.R. §§ 3.1600, 3.1601, 3.1605 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist those who submit claims 
for veterans' benefits.  Those duties are defined under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)), and under the implementing 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

In this case, as explained below, the law, and not the 
evidence, is dispositive.  Therefore, VA's duties under the 
VCAA to notify and assist a claimant do not apply in this 
case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, it is 
not necessary to determine whether VA fulfilled the VCAA 
duties in this case; and there is no prejudice to the 
appellant in the Board proceeding to adjudicate her claim.

The appellant is seeking benefits for the burial and funeral 
expenses for the Veteran.  Under certain circumstances, VA 
provides for a burial allowance to cover the burial and 
funeral expenses of a veteran and the expense of transporting 
the body to the place of burial.  38 U.S.C.A. § 2302; 
38 C.F.R. § 3.1600.  If a veteran dies as a result of a 
service-connected disability or disabilities, VA will pay 
burial and funeral expenses up to an amount specified by 
statutes and regulations.  38 U.S.C.A. § 2307; 3.1600(a).  If 
the cause of a veteran's death is not service connected, VA 
pays a nonservice-connected burial allowance if one the 
following conditions is met: (1) at the time of death, 
the veteran was in receipt of VA pension or compensation; or 
(2) at the time of death, the veteran had an original or 
reopened claim for VA pension or compensation pending, and 
there was sufficient evidence to show entitlement to the 
benefit; or (3) the deceased was a veteran of any war, or was 
discharged from active service for a disability incurred or 
aggravated in the line of duty, and the body of the deceased 
is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. 
§ 3.1600(b).  In addition, VA pays an allowance for funeral, 
burial, and transportation costs for a veteran who died from 
nonservice-connected causes and died while properly 
hospitalized by VA.  38 U.S.C.A. § 2303(a); 38 C.F.R. 
§ 3.1605.

A claim for reimbursement for burial and funeral expenses for 
a veteran who died of nonservice-connected causes must be 
received by VA within two years after the permanent burial or 
cremation of the body.  38 C.F.R. § 3.1601.  

In this case, the appellant does not claim that the Veteran 
died as a result of a service-connected disability.  The 
Veteran died in October 2005 from cardiopulmonary arrest due 
to congestive heart failure due to coronary artery disease.  
The record does not indicate that the Veteran ever claimed, 
or VA ever established, service connection for any condition.  
In addition, the record reflects that the Veteran died at the 
Logan Regional Medical Center, a private hospital in Logan, 
West Virginia.  

In this case, the Veteran was buried in October 2005.  VA 
received the appellant's claim for nonservice-connected 
burial benefits in May 2008, more than two years later.  

In appealing the denial of benefits, the appellant asserted 
that because the Veteran fought in World War II, he is 
deserving of VA burial benefits.  The Board acknowledges the 
appellant's argument.  The current state of the law, however, 
does not provide for burial benefits in the case of all war 
veterans, but rather provides burial benefits only in the 
specific circumstances outlined above.  The Board 
acknowledges and appreciates the Veteran's service to his 
country.  Unfortunately, the claim for nonservice connected 
benefits was not received within two years of the Veteran's 
burial.  The law is dispositive and VA is bound by the 
statutes enacted by Congress and their implementing 
regulations.  See 38 U.S.C.A. § 7104(c) (West 2002).  
Accordingly the Board must deny the appellant's claim for 
nonservice-connected burial benefits as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to nonservice-connected burial benefits is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


